Citation Nr: 0911888	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for systemic lupus 
erythrematosus (SLE).

2. Entitlement to service connection for insomnia, claimed as 
secondary to SLE.

3. Entitlement to service connection for panic attacks, 
claimed as secondary to SLE.

4. Entitlement to service connection for claustrophobia, 
claimed as secondary to SLE.

5. Entitlement to service connection for bilateral restless 
legs syndrome, claimed as secondary to SLE.

6. Entitlement to service connection for incurable autoimmune 
disease, claimed as secondary to SLE.

7. Entitlement to service connection for heart disease, 
claimed as secondary to SLE. 

8. Entitlement to service connection for tachycardia, claimed 
as secondary to SLE.

9. Entitlement to service connection for hypertension, 
claimed as secondary to SLE.

10. Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to SLE.

11. Entitlement to service connection for fibromyalgia, 
claimed as secondary to SLE.

12. Entitlement to service connection for chronic fatigue, 
claimed as secondary to SLE.

13. Entitlement to service connection for rashes, claimed as 
secondary to SLE.

14. Entitlement to service connection for photo sensitivity, 
claimed as secondary to SLE.

15. Entitlement to service connection for nausea and 
vomiting, claimed as secondary to SLE.

16. Entitlement to service connection for dental symptoms, 
claimed as secondary to SLE.

17. Entitlement to service connection for lack of tearing of 
eyes, claimed as secondary to SLE.

18. Entitlement to service connection for diminished vision, 
claimed as secondary to SLE.

19. Entitlement to service connection for  seizures, claimed 
as secondary to SLE.

20. Entitlement to service connection for cataracts, claimed 
as secondary to SLE.

21. Entitlement to service connection for heart attack and 
heart failure, claimed as secondary to SLE.

22. Entitlement to service connection for stomach pains and 
cramps, claimed as secondary to SLE.

23. Entitlement to service connection for depression, claimed 
as secondary to SLE.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran's statements also raise the 
issue of entitlement to total disability rating due to 
individual unemployability (TDIU rating).  This claim was not 
adjudicated by the RO and is, therefore, REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Veteran contends that he exhibited symptoms of SLE in 
service and that this disorder should, therefore, be service-
connected.  The Board determines that a remand is required 
for further development of the record.

Specifically, the Board finds that the Veteran should be 
afforded another VA examination.  In this regard, the Board 
observes that a VA dermatological examination was conducted 
in January 2007; however, this examination provides an 
inadequate basis upon which to decide the claim.  The VA 
examiner offered an opinion that the Veteran's current skin 
disorders are not alone diagnostic of SLE and are not related 
to military service, but he supplied no opinion as to whether 
the Veteran's symptoms in service-skin rash, throat 
infection, etc.-were manifestations of SLE.  Thus, the Board 
concludes that another VA examination and opinion must be 
obtained prior to further adjudication of the claims.

As for the remaining service connection claims, the Board 
notes that each of these claims is for service connection, 
secondary to SLE.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of each of 
these secondary claims is dependent on the outcome of the 
claim of entitlement to service connection for SLE; hence, 
there are considered to be inextricably intertwined with the 
SLE claim.  Consequently, the all claims of entitlement to 
service connection on a secondary basis must be remanded to 
the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination with an appropriate 
specialist to ascertain the existence 
and etiology of his SLE.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All necessary and 
appropriate tests should be performed 
and the results, documented.  After a 
review of the entire record and 
examination of the Veteran, the 
examiner should offer an opinion as to 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
symptoms exhibited by the Veteran 
during military service were 
manifestations of his later diagnosed 
SLE? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.
  
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the October 2008 
supplemental statement of the case.  If 
the claims remain denied, the Veteran 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




